MEMORANDUM **
Lawrence A. Sage appeals the 27-month sentence imposed following his guilty plea conviction for possession of visual depictions of minors engaged in sexually explicit conduct, in violation of 18 U.S.C. *63§§ 2252(a)(4)(B) and (b)(2). We have jurisdiction pursuant to 18 U.S.C. § 3742.
We remand the sentence for further proceedings consistent with United States v. Ameline, 409 F.3d 1073, 1084-85 (9th Cir.2005) (en banc).
REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.